Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1, 3, 5, and 7-12 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed in a telephone interview with Alan M. Kagen (Reg. No. 36178) on 03/22/2021, and authorization for the examiner’s amendment was given in a voice mail left by the applicant above on 03/23/2021.


Please change claims 1-7, 13, and 15-19 to: 
1. (Currently Amended) A method for providing an input command to a computing device, the computing device comprising: 
a multi-touch sensitive interface; 

memory adapted for storage of computer instructions; 
the method comprising the steps of: 
controlling the multi-touch sensitive interface to define a first plurality of input locations corresponding to a location on the multi-touch sensitive interface of the multi-touch input data, the first plurality of input locations including respective input locations on the multi-touch sensitive interface for each of a user's fingers and thumb; 
monitoring the multi-touch sensitive interface for the multi-touch input data corresponding to a user desire to input command data to the computing device; 
receiving touch signal data in respect of one or more of the input locations; 
correlating the touch signal data to an input command; 
processing the input command using the one or more processors to perform an action associated with the input command; and 
controlling the multi-touch interface to define a second plurality of input locations corresponding to the location of the multi-touch input data, each input location of the second plurality of input locations being defined in a location with respect to an associated input location of the first plurality of input locations, wherein an input location of the second plurality of input locations is located on a common arc with respect to the respective associated input location of the first plurality of input locations to form a plurality of associated pairs of input locations, and wherein the common arc of a selected associated pair of input locations is associated with the natural arc of motion of 
wherein the input command comprises:
a control command, wherein the control command comprises a command for activating an input command modifier, and 
wherein the input command modifier comprises a command to activate a predefined memory bank comprising a plurality of gesture mappings associated with an associated plurality of input commands.

2. (Canceled)  

3. (Currently Amended) A method as claimed in claim 1 wherein the control command comprises a command or partial command for selecting a desired lookup table of textural characters associated with the multi-touch input data.  

4. (Canceled)  

5. (Currently Amended) A method as claimed in claim 1 wherein the input command modifier comprises one or more of a SHIFT, ALT or CTRL key input modifier command.  

6. (Canceled)

1 wherein the input command comprises a user input to activate a function of a device to which the touch-sensitive interface is connected.

13. (Canceled)

15-19. (Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142